Citation Nr: 1614239	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  12-02 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for vision loss.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel






INTRODUCTION

The Veteran had active military service in the U.S. Army from January 1972 to January 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

This case was previously before the Board in August 2015, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.


FINDINGS OF FACT

1. A chronic eye disability, other than a bilateral refractive error, was not manifest during active service.

2. Any current eye disability, to include loss of vision and residuals of a retinal detachment of the right eye, is not etiologically related to the Veteran's active service.  


CONCLUSION OF LAW

The criteria for service connection for a an eye disability, to include loss of vision, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 4.9 (2015).



	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).
  
The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 
  
VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).
  
Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  To the extent the Veteran has suggested additional private treatment records may be outstanding, the Board notes that he has not provided the necessary authorization forms to allow VA to obtain these records, despite requests to do so.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

A VA examination was not provided in conjunction with the Veteran's service connection claim.  See 38 C.F.R. § 3.159(c)(4) (2015); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, there is no indication in the record, other than the Veteran's own lay statements, that he suffers from loss of vision that is etiologically related to his active service.  See Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (the Veteran's conclusory lay statement alone is insufficient to trigger VA's duty to provide an examination with an opinion).  The elements of McLendon have not been met; therefore, VA is not required to provide the Veteran with a VA examination in conjunction with his claim.

The instant appeal has been previously remanded, in March and August 2015.  There has been substantial compliance with the Board's remand directives, and adjudication of the appeal may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
  
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104 (West 2014).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran claims service connection for loss of vision as directly related to his period of active service.  However, while the evidence demonstrates the Veteran suffered from a retinal detachment in approximately 2004 or 2005, and is currently blind in the right eye, the competent, probative medical evidence does not etiologically link the Veteran's current disability to his service or any incident or disorder incurred therein.  

With regard to direct service connection, service treatment records note unspecified right eye complaints in October 1973.  A diagnosis was not then provided, and a prescription was not applicable at the time.  At a December 1973 separation examination, the Veteran's eyes were found to be clinically normal and, other than a refractive error, no significant abnormalities were found.  See December 1973 Report of Medical Examination.  Refractive errors of the eyes are considered similar to developmental defects and are not a disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, there is no competent medical evidence demonstrating that the Veteran suffered from a chronic eye disability during service.

When a disorder is first diagnosed after service, service connection is warranted for that condition if the competent evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  In this case, the Veteran has not produced a competent medical opinion establishing an etiological link between his current loss of vision of the right eye and an event or occurrence in service.  Post-service VA treatment records indicate the Veteran suffered from a retinal detachment of the right eye in approximately 2004 or 2005, for which surgery was recommended, but declined. He was then treated at a non-VA medical facility and has not identified these facilities nor provided the necessary medical releases to allow VA to obtain these records for consideration.  Thus, the additional circumstances of this eye condition are not known.

In sum, there is no competent medical evidence of record to support the Veteran's assertion that his current loss of vision of the right eye is etiologically related to his active service.  While the Veteran was diagnosed with a refractive error of the eyes in service, in the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes even if visual acuity decreased in service.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  The record is void of any indication that the right retinal detachment, or any other eye disability resulting in loss of vision, constitutes a disease or injury superimposed on his refractive error or is otherwise etiologically related to his active service.

Of record are statements by the Veteran that attribute his eye condition to service.  The Veteran's statements regarding the cause of his eye condition are lay statements that purport to provide a nexus opinion.  The Board finds the Veteran's statements not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of the cause of an eye condition is not something that can be determined by mere observation.  Nor is this question simple.  While the Veteran is competent to report decreased vision, the question of the cause of that decreased vision is not an observable fact.  It requires clinical testing to assess and diagnose the underlying condition and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported to determine the cause.  Therefore, the Board finds that the Veteran's statements as to how his current eye condition, claimed as vision loss, was caused are not competent evidence as to a nexus.  Consequently, the Veteran's lay assertions of medical diagnosis or etiology alone cannot constitute evidence upon which to grant the claim for service connection.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for loss of vision, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2014).



	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for loss of vision is denied.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


